Order entered July 3, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00462-CV

         SIG-TX ASSETS, LLC D/B/A LINCOLN FUNERAL HOME, Appellant

                                              V.

BEATRICE SERRATO, INDIVIDUALLY, BEATRICE SERRATO, AS MOTHER AND
 NEXT FRIEND OF M.S., A CHILD, PHILLIP SERRATO, AND SYLVIA RAMIREZ,
                                Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-17209

                                          ORDER
       Before the Court is appellees’ July 2, 2018 unopposed motion for an extension of time to

file a brief. We GRANT the motion and extend the time to July 19, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE